Gray, C. J.
The jurisdiction conferred upon the courts of the United States as courts of bankruptcy extends to all controversies between the bankrupt and his creditors, and to the collection, marshalling and distribution of his assets. But the jurisdiction of suits at law or equity between the assignee in bankruptcy and any person claiming an adverse interest, is conferred by a distinct provision of the act of Congress, and is not incidental to the jurisdiction in bankruptcy. The jurisdiction in bankruptcy is exclusively vested in the Circuit and District Courts of the United States, and their exercise thereof is not subject to revision by the Supreme Court of the United States. The jurisdiction of suits by or against assignees in bankruptcy is part of the common law and equity jurisdiction of the lower courts of the United States, and is subject to the revision of the Supreme Court of the United States by appeal or writ of error, and does not exclude the concurrent jurisdiction of the state courts. U. S. St. 1867, c. 176, §§ 1, 2. Ward v. Jenkins, 10 Met. 583. Hanson v. Herrick, 100 Mass. 323, 326. Otis v. Hadley, 112 Mass. 100. Smith v. Mason, 14 Wall. 419. Marshall v. Knox, 16 Wall. 551. Stickney v. Wilt, 23 Wall.
*435The effect of the provision of the act of Congress of 1874, e. 390, § 2, is not to confer or take away jurisdiction of the state courts, but simply to allow the federal courts of original jurisdiction to decline to entertain actions at common law, to which the assignee is a party, in which the debt demanded is less than the amount which determines the jurisdiction of those courts in other cases. See U. S. Rev. Sts. §§ 629, 639, 711, 4972, 4979.
The evidence offered by the plaintiff was competent. Evidence having been introduced tending to show that the defendant admitted that the statement made by the bankrupt in his presence was true, the plaintiff certainly might prove what that statement was, and this might be done by any one who heard it. The fact that it was made in the course of the bankrupt’s examination before the register did not render it incompetent. Lynde v. McGregor, 13 Allen, 182.
The exceptions to the admission of the evidence offered by the defendant cannot be sustained. What the bankrupt said to the defendant, at the time of borrowing money from him, could have no bearing upon the question whether the defendant knew or had reasonable cause to believe the bankrupt to be insolvent at the time of the repayment of the money, some days afterwards. The bill of exceptions does not show that the inquiries as to the claim and attachment of Baker were relevant or material.
The question whether the payment of money to the defendant by way of retainer was lawful and valid was rightly submitted to the jury, under instructions sufficiently favorable to him.
Exceptions overruled.